ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 18 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,893,198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a wearable electronic device, comprising: an accelerometer; a position acquisition device; a camera; and first hardware processing circuitry configured to perform operations comprising: determining, while the position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with the camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image; configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device; activating the accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image; in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device, in combination with the other elements of the claim.  The closest prior art of record, Wexler, in view of Ogura, in view of Su and further in view of Taguchi teaches a wearable electronic device in which a GPS and accelerometer are activated in response to a command to capture an image.  However, the combination fails to teach or suggest “determining, while the position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with the camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image; configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device; activating the accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image; in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device” as currently claimed.
Claims 2-5 and 7-9 are allowable due to their dependence on claim 1.
Claim 10 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 11-14, 16 and 17 are allowable due to their dependence on claim 10.
Claim 18 is a non-transitory computer readable medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 6, 15, 19 and 20 are allowable due to their dependence on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696